              Case 2:20-cv-00314-MLP Document 11 Filed 01/07/21 Page 1 of 4




                                                                      Hon. Judge Michelle L. Peterson
 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE
 7   METROPOLITAN LIFE INSURANCE
     COMPANY, a New York Corporation
 8                                                       NO. 2:20-CV-00314-MLP
                                Plaintiff,
 9
            vs.                                          STIPULATION AND ORDER FOR
10                                                       DISBURSAL OF LIFE INSURANCE
     JULIE NELSON, an individual; J.S. (a minor),        PROCEEDS CONSISTENT WITH
11   by and through her parent and guardian Julie        SETTLEMENT AGREEMENT,
     Nelson; K.S. (a minor), by and through her          DISMISSAL, AND PLAINTIFF’S FEES
12   parent and guardian Julie Nelson; SYDNEY            AND COSTS
     SLOVE, an individual; and SHARON
13   WILLIAMS, an Individual,
14                              Defendants.
15
                                              STIPULATION
16
            Metropolitan Life Insurance Company (“MetLife”), by and through its counsel of record,
17
      Julie Nelson, J.S., K.S., and Sydney Slove (collectively, “Nelson Defendants”) by and through
18
      their counsel of record, and Sharon Williams, by and through her counsel of record,
19
      (collectively, the “Parties”) hereby stipulate and agree as follows:
20
             1.     At the time of his death, Decedent Eric Slove was enrolled in a plan for basic life
21
      insurance coverage with MetLife with benefits in the amount of two hundred thirty-one thousand
22
      dollars ($231,000).
23
             2.     The Nelson Defendants and Sharon Williams presented MetLife with competing
24
      claims to the benefits of Mr. Slove’s life insurance policy.
25
      STIPULATION AND ORDER-1                                                GORDON REES SCULLY
                                                                             MANSUKHANI, LLP
                                                                             701 Fifth Avenue, Suite 2100
                                                                             Seattle, WA 98104
                                                                             Telephone: (206) 695-6645
                                                                             Facsimile: (206) 689-2822
              Case 2:20-cv-00314-MLP Document 11 Filed 01/07/21 Page 2 of 4




 1           3.    MetLife filed this interpleader action with the Court under Rule 22 to resolve the

 2   competing claims to the benefits. No funds have been deposited with the court.

 3           4.    The Nelson Defendants and Sharon Williams engaged in a mediation regarding

 4   the disputed life insurance benefits. At mediation, the Nelson Defendants and Sharon Williams

 5   reached a settlement agreement regarding the disbursal of the benefits. A copy of the Settlement

 6   Agreement is attached as Exhibit A.

 7           5.    Interest on the life insurance benefits, as of January 6, 2021, is approximately

 8   $32,314.67.

 9           6.    The Parties agree that MetLife shall disburse the benefits consistent with the terms

10   of the Settlement Agreement, including an award to MetLife for its attorney’s fees and costs,

11   without further Court involvement. Specifically, the Parties agree that MetLife shall despot the

12   total amount of the benefits, including the interest, in the Anderson Hunter Trust Account.

13   Anderson Hunter will then provide check(s) for the amounts payable to the Nelson Defendants

14   and Ms. Williams.

15           7.    The Parties agree that MetLife’s attorneys’ fees and costs shall be paid/withheld

16   from the benefits in the amount of $5,000.

17           8.    Following the disbursement of the life insurance proceeds, as described above, the

18   Parties agree that this court shall enter an order discharging MetLife of all liability related to the

19   benefits and the handling of the claims and disbursement of benefits.

20           9.    Thereafter, the parties agree that this matter should be dismissed with prejudice.

21

22

23

24

25
     STIPULATION AND ORDER-2                                               GORDON REES SCULLY
                                                                           MANSUKHANI, LLP
                                                                           701 Fifth Avenue, Suite 2100
                                                                           Seattle, WA 98104
                                                                           Telephone: (206) 695-6645
                                                                           Facsimile: (206) 689-2822
             Case 2:20-cv-00314-MLP Document 11 Filed 01/07/21 Page 3 of 4




 1

 2          Dated: January 7, 2021

 3
     GORDON REES SCULLY MANSUKHANI,                  ANDERSON HUNTER LAW FIRM
 4   LLP
 5

 6   By: /s/ Elizabeth K. Morrison                   By: /s/ Ian Johnson
        Elizabeth K. Morrison, WSBA #43042              Ian Johnson, WSBA # 39724
 7      Attorneys for Plaintiff MetLife                 Attorneys for Defendant Sharon Williams
        701 Fifth Avenue, Suite 2100                    72707 Colby Avenue #1001
 8      Seattle, WA 98104                               Everett, WA 98201
 9      Phone: (206) 695-6645                           Phone: (425) 252-5161
        Fax: (206) 689-2822                             Fax: (425) 258-3345
10      emorrison@grsm.com                              ijohnson@andersonhunterlaw.com

11   MORGAN HILL P.C.
12

13   By: /s/ Clint L. Morgan
        Clint L. Morgan, WSBA #22181
14      Attorneys for Defendants Julie Nelson,
        J.S., K.S., and Sydney Slov
15      2102 Carriage Dr. SW, Bldg C
        Olympia, WA 98502-5700
16
        Phone: (360) 357-5700
17      Fax: (360) 357-5761
        clint@olympialegal.com
18

19
                                                 ORDER
20
           THIS MATTER, having come before the Court on the parties’ Stipulation for Disbursal
21
     of Funds consistent with Settlement Agreement; Dismissal; and Plaintiff’s Attorneys’ Fees and
22
     Costs, and the Court being fully advised in the premises, now, therefore, it is ORDERED that:
23

24

25
     STIPULATION AND ORDER-3                                          GORDON REES SCULLY
                                                                      MANSUKHANI, LLP
                                                                      701 Fifth Avenue, Suite 2100
                                                                      Seattle, WA 98104
                                                                      Telephone: (206) 695-6645
                                                                      Facsimile: (206) 689-2822
                 Case 2:20-cv-00314-MLP Document 11 Filed 01/07/21 Page 4 of 4




 1          1.       Within ten (10) court days of the entry of this Order, MetLife shall disburse the

 2   benefits at issue consistent with the Parties’ stipulation and provide notice to the court and all

 3   parties.

 4              2.   Upon completion of the disbursal of all funds, MetLife shall be discharged of all

 5   liability arising from the handling of the claims to the life insurance benefits at issue and this

 6   action shall be dismissed with prejudice.

 7          IT IS SO ORDERED.

 8          ENTERED this 7th day of January 2021.

 9
                                                          A
10                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     STIPULATION AND ORDER-4                                             GORDON REES SCULLY
                                                                         MANSUKHANI, LLP
                                                                         701 Fifth Avenue, Suite 2100
                                                                         Seattle, WA 98104
                                                                         Telephone: (206) 695-6645
                                                                         Facsimile: (206) 689-2822
